Citation Nr: 9904486	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from May 26, 1964 
to August 28, 1964.

The Board of Veterans' Appeals (Board) issued a decision in 
April 1998 affirming a March 1994 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) that the appellant had not submitted new and material 
evidence to reopen a claim of service connection for a 
psychiatric disorder.  The veteran subsequently appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court).  

In October 1998, the Court issued an order, pursuant to a 
joint motion for remand and for stay of the proceedings.  
[redacted].  The 
Court directed the Board to comply with standards for 
adjudicating applications to reopen claims of entitlement to 
service connection, pursuant to a recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d. 1356 (1998).  The impact of that 
decision on claims adjudication is discussed below.  

Disabled American Veterans represented the veteran when the 
Board entered its decision in April 1998.  The veteran, in 
June 1998, executed a power of attorney naming Kenneth M. 
Carpenter, Attorney at Law, as his representative in this 
appeal.

REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that, once a denial of service connection has become 
final, the claim cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the February 1995 
SOC furnished by the RO to the veteran and his representative 
was based, in part, on the standard which was struck down in 
Hodge, supra, a remand is warranted to allow the RO to apply 
the standards set forth therein.  The Board notes that the 
February 1995 SOC applied the correct standard of review at 
the time it was issued, because the Hodge case was not 
decided by the United States Court of Appeals for the Federal 
Circuit until September 16, 1998.  However, this fact does 
not change the requirement that this case be remanded.

The case is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a psychiatric disorder.  The RO is 
directed to make a decision on the issue 
based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156.  The appellant, through his 
attorney, should be advised to submit any 
additional evidence he wishes prior to 
readjudication of the claim.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


